311 F.2d 777
James O. MITCHELL, Appellant,v.UNITED STATES of America, Appellee.
No. 17165.
United States Court of Appeals District of Columbia Circuit.
Argued December 12, 1962.
Decided December 27, 1962.

Mr. Harvey B. Bolton, Jr., Washington, D. C., with whom Mr. William H. Clarke, Washington, D. C. (appointed by this court), was on the brief, for appellant.
Mr. William H. Willcox, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., and Frank Q. Nebeker and Victor W. Caputy, Asst. U. S. Attys., were on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and WRIGHT, Circuit Judges.
PER CURIAM.


1
James O. Mitchell was observed by house detectives as he snatched a wallet from the purse of a woman in a crowded department store. He was immediately apprehended, and thereafter was indicted for robbery, tried and convicted.


2
On appeal, diligent counsel appointed to represent appellant complain that the detectives were permitted to testify they saw Mitchell touch the purses of other women in the store just before he was seen robbing the complaining witness. They say this was reversible error. We do not agree.


3
Affirmed.